Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


No. 17-BG-751

IN RE: TERRI Y. LEA,                              2017 DDN 58

A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 422762


BEFORE: Thompson and Beckwith, Associate Judges, and Nebeker, Senior
        Judge.

                                      ORDER
                             (Filed – August 24, 2017)

       On consideration of Disciplinary Counsel’s report regarding petitioner’s
petition for reinstatement wherein Disciplinary Counsel informs the court that Ms.
Lea has demonstrated that she is fit to resume the practice of law, and it appearing
that petitioner is eligible to file the petition for reinstatement, see In re Lea, 13
A.3d 770 (D.C. 2011); In re Lea, 969 A.2d 881 (D.C. 2009), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Terri Y. Lea is hereby reinstated to the Bar of
the District of Columbia.



                                  PER CURIAM